[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                 September 12, 2005
                                 No. 05-11752                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                   D. C. Docket No. 04-00317-CV-OC-10-GRJ

TADEUSZ BOHDZIUN,

                                                                 Plaintiff-Appellant,

                                       versus
FLORIDA LAKE COUNTY,

                                                               Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________
                              (September 12, 2005)


Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Tadeusz Bohdziun appeals pro se the district court’s dismissal of his civil

complaint, which was brought pursuant to 28 U.S.C. § 1343. The district court

determined that his claim was barred by the doctrine of res judicata. In the instant
lawsuit, Bohdziun sued Florida Lake County (“the County”), alleging that the

County had refused to issue him a building permit, denied him access to his

property, and permitted the owner of a nearby lot to trespass on his property, and

thus he was entitled to just compensation for the County’s temporary regulatory

taking of his property. On appeal, Bohdziun argues that res judicata is

inapplicable in his case because his prior federal lawsuit was not adjudicated on the

merits, as: (1) the district court dismissed it without a jury trial, in violation of the

Seventh Amendment; and (2) this Court, and the Supreme Court, refused

jurisdiction of his appeals. He further contends that res judicata is inapplicable

because the parties in this case were not identical to the parties in his 1999 federal

case, as there, he sued the County officials in their individual capacities, and here,

he sued the County government. Furthermore, he argues that the cause of action in

both suits was not the same because his 1999 federal cause of action was reverse

condemnation for a permanent taking, but here, he was seeking to recover

possession and obtain a building permit, due to a temporary taking. He also argues

that: (1) the district court’s dismissal of his complaint violated his Seventh

Amendment right to a jury trial; and (2) the County’s motion to dismiss was

untimely.

       Res judicata is a legal determination that we review de novo. Jang v. United



                                             2
Technologies Corp., 206 F.3d 1147, 1149 (11th Cir. 2000). An action is barred by

prior litigation if “all four of the following elements are present: (1) there is a final

judgment on the merits; (2) the decision is rendered by a court of competent

jurisdiction; (3) the parties, or those in privity with them, are identical in both suits;

and (4) the same cause of action is involved in both cases.” Ragsdale v.

Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999).

      A dismissal with prejudice, except in some circumstances not relevant here,

constitutes a final adjudication on the merits. Fed. R. Civ. P. 41(b). “In

determining whether the prior and present causes of action are the same, we must

decide whether the actions arise out of the same nucleus of operative fact, or are

based upon the same factual predicate.” Davila v. Delta Air Lines, Inc., 326 F.3d

1183, 1187 (11th Cir. 2003) (internal quotations, alterations, and citations omitted),

cert. denied, 540 U.S. 1016 (2003).

      Upon careful review of the record and the parties’ briefs, we discern no

reversible error. Bohdziun previously filed actions against the County in state

court, a court of competent jurisdiction. His claims arose out of the same nucleus

of operative fact, and were decided on the merits. Bohdziun’s claims are thus

barred by res judicata. Accordingly, we affirm the district court’s judgment.

      AFFIRMED.



                                            3